DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejection under 35 USC § 103 has been made for claims 3-4 and 12-13. Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 11-13, and 20 refer to a “C-bit” mask, which in the specification appears to refer to a mask that extends through sections A, B, and C of an IP address 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109766176-A – machine translation cited), hereafter “Li,” in view of Chen et al. (CN 110557286-A – machine translation cited), hereafter “Chen.”
Regarding claim 1, Li teaches a method for detecting network quality, comprising:	obtaining a first IP interval (Li: p. 2 […obtaining IP address information to be scanned]); 	performing a mask processing on a section D of a start IP address in the first IP interval to obtain a first IP address (Li: p. 2 […using an N-bit mask splitting IP address information to be scanned…generating N bit address information, N is a positive integer, according to IP address information to be scanned…according to the area information of the N bit address information are ordered according to first predetermined number area sorting order according to the N bit address information packet, to generate said plurality of scheduling information.]); 	determining a sample IP address from the first IP interval in accordance with the first IP address (Li: p. 2 […using an N-bit mask splitting IP address information to be scanned…generating N bit address information, N is a positive integer, according to IP address information to be scanned…according to the area information of the N bit address information are ordered according to first predetermined number area sorting order according to the N bit address information packet, to generate said plurality of scheduling information.]); and 	performing a detection on the sample IP address (Li: p. 4 […conveniently computing the detection task of detecting target IP number and each scanning node detecting the IP number.]). 	Li does not teach: 	performing a survivability detection when a number of sample IP addresses meets a preset number. 	Chen teaches: 	performing a survivability detection (Chen: p. 4 [survival detection module]) when a number of sample IP addresses meets a preset number (Li: p. 6 […to completely scan the detection target set T (T refers to all detection address generation algorithm by the target collection of set C) of the desired detection cost (Cost number needed by all the IP liveness detection T or C in sounding packets to represent) to restrict the size of T, it comprises the following steps:… (3) obtaining the adding candidate C after collecting seed density maximum as the growing cluster, adding the candidate…(4) the re-obtains the size of detection target set T passed all C: when T is less than CostGenerate, repeating (2) and (3), step (4), when T is greater than or equal to CostGenerate, the output T.]). 	It would have been obvious to one of ordinary skill in the art to implement the survivability detection and size threshold techniques of Chen within the Li system with predictable results. One would be motivated to make the combination to provide the predictable benefit of limiting number of addresses tested thereby conserving computational resources. One would further be motivated to make the combination in order to test the survivability of the various scanned addresses, thereby providing additional useful information to users of the system. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Li and Chen relate to sampling large ranges of addresses for scanning and evaluation. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Chen could have been implemented within the Li system with predictable results and a beneficial effect. 

…obtaining IP address information to be scanned]); 	performing a mask processing on a section D of a start IP address in the first IP interval to obtain a first IP address (Li: p. 2 […using an N-bit mask splitting IP address information to be scanned…generating N bit address information, N is a positive integer, according to IP address information to be scanned…according to the area information of the N bit address information are ordered according to first predetermined number area sorting order according to the N bit address information packet, to generate said plurality of scheduling information.]); 	determining a sample IP address from the first IP interval in accordance with the first IP address (Li: p. 2 […using an N-bit mask splitting IP address information to be scanned…generating N bit address information, N is a positive integer, according to IP address information to be scanned…according to the area information of the N bit address information are ordered according to first predetermined number area sorting order according to the N bit address information packet, to generate said plurality of scheduling information.]); and 	performing a survivability detection on the sample IP address when a number of …conveniently computing the detection task of detecting target IP number and each scanning node detecting the IP number.]). 

Regarding claim 19, a computer-readable non-volatile storage medium, comprising a computer-readable instruction, wherein the computer-readable instruction, when read and executed by a processor, causes the processor to implement a method for detecting network quality (Li: p. 5); 	the method comprising: 	obtaining a first IP interval (Li: p. 2 […obtaining IP address information to be scanned]); 	performing a mask processing on a section D of a start IP address in the first IP interval to obtain a first IP address; 	determining a sample IP address from the first IP interval in accordance with the first IP address; and 	performing a survivability detection on the sample IP address when a number of sample IP addresses meets a preset number.

Claims 2, 11, and 20 are rejected as being unpatentable over Li et al. (CN 109766176-A – machine translation cited), in view of Chen et al. (CN 110557286-A – machine translation cited), and further in view of Lambeth et al. (US 7,970,938), hereafter “Lambeth.”


Regarding claim 11, the computing device of claim 10, wherein performing the mask processing on the section D of the start IP address in the first IP interval to obtain the first IP address comprises: 	performing a bitwise AND operation on the start IP address in accordance with a C-bit mask, wherein the bitwise AND operation is configured to change each bit of the section D in the start IP address to 0 (Lambeth: col. 5 lines 5-41); and 	taking the start IP address with each bit of the section D changed to 0 as the first IP address (Lambeth: col. 5 lines 5-41). 

Regarding claim 20, the computer-readable non-volatile storage medium of claim 19, wherein performing the mask processing on the section D of a start IP address in the first IP interval to obtain the first IP address comprises: 	performing a bitwise AND operation on the start IP address in accordance with a C-bit mask, wherein the bitwise AND operation is configured to change each bit of the section D in the start IP address to 0 (Lambeth: col. 5 lines 5-41); and 	taking the start IP address with each bit of the section D changed to 0 as the first IP address (Lambeth: col. 5 lines 5-41).

Claims 5 and 14 are rejected as being unpatentable over Li et al. (CN 109766176-A – machine translation cited), in view of Chen et al. (CN 110557286-A – machine translation cited), in view of Perez et al. (US 2010/0191723), hereafter “Perez.”
Regarding claim 5, Li-Chen teaches the method of claim 1, wherein the method further comprises:	determining an IP address other than the sample IP address from the first IP interval as the sample IP address when the number of the sample IP address does not meet the preset number (Li: p. 6 […to completely scan the detection target set T (T refers to all detection address generation algorithm by the target collection of set C) of the desired detection cost (Cost number needed by all the IP liveness detection T or C in sounding packets to represent) to restrict the size of T, it comprises the following steps:… (3) obtaining the adding candidate C after collecting seed density maximum as the growing cluster, adding the candidate…(4) the re-obtains the size of detection target set T passed all C: when T is less than CostGenerate, repeating (2) and (3), step (4), when T is greater than or equal to CostGenerate, the output T.]).	Li-Chen does not teach: 	determining an IP address randomly from the first IP interval. 	Perez teaches: 	determining an IP address randomly from a first IP interval (Perez: par 0025).	It would have been obvious to one of ordinary skill in the art to modify Li-Chen to utilize random selection to add IP addresses to a sample set according to the technique 

Regarding claim 14, the computing device of claim 10, wherein the method further comprises: 	determining an IP address other than the sample IP address randomly from the first IP interval as the sample IP address when the number of the sample IP address does not meet the preset number (Li: p. 6 […to completely scan the detection target set T (T refers to all detection address generation algorithm by the target collection of set C) of the desired detection cost (Cost number needed by all the IP liveness detection T or C in sounding packets to represent) to restrict the size of T, it comprises the following steps:… (3) obtaining the adding candidate C after collecting seed density maximum as the growing cluster, adding the candidate…(4) the re-obtains the size of detection target set T passed all C: when T is less than CostGenerate, repeating (2) and (3), step (4), when T is greater than or equal to CostGenerate, the output T.]; Perez: par 0025).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454